Citation Nr: 0207708	
Decision Date: 07/12/02    Archive Date: 07/17/02

DOCKET NO.  00-06 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Keith L. Spadafora, Associate Counsel


INTRODUCTION

The veteran had active service from February 1968 to February 
1971

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Albuquerque, New Mexico, which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  In a rating decision dated January 1982, the RO denied 
service connection for low back strain and osteoporosis.  The 
veteran was informed of the decision and appellate rights.  
The veteran did not appeal.  

2.  A December 1994 rating decision denied the veteran's 
claim to reopen a claim for entitlement to service connection 
for a back disability.

3.  The evidence associated with the claims file subsequent 
to the December 1994 rating decision is new and so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.

4.  The veteran has residuals of a lumbar laminectomy, which 
is attributable to service.


CONCLUSIONS OF LAW

1.  The January 1982 rating decision, which denied service 
connection for low back strain and osteoporosis disability, 
is final.  38 U.S.C.A. § 7105(a)(c)(West 1991); 38 C.F.R. 
§§ 3.156(a), 20.200 (2001).

2.  The December 1994 rating decision, which denied the 
veteran's claim to reopen a claim for entitlement to service 
connection for a back disability, is final.  38 U.S.C.A. 
§ 7105(a)(c)(West 1991); 38 C.F.R. §§ 3.156(a), 20.200 
(2001).

3.  The evidence received subsequent to the RO's December 
1994 rating decision is new and material, and the claim of 
entitlement to service connection for a back disability is 
reopened.  38 U.S.C.A. § 5108, 7105(a)(c) (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.156(a), 20.200(2001).

4.  Residuals of a lumbar laminectomy were incurred in 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000, (codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001) (hereafter "VCAA").  The new law includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA.  See 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this 
case, although the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
(U.S.C.A. § 5102 and 5103); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001).  The record shows that the veteran was notified in 
the January 1982, December 1994 and June 1998 rating 
decisions of the reasons and bases for the determinations.  
After being remanded from the Board in June 1999, he was 
further notified of this information concerning the 
requirement for service connection in the February 2000 
supplemental statements of the case.  These actions satisfied 
VA's notification requirements concerning the veteran's 
underlying claim for service connection.  The Board notes 
that any deficiencies with regard to the VCAA, to include the 
relevant provisions pertaining to notice and assistance 
regarding the pertinent laws and regulations and the reasons 
and basis for denying his claim to reopen his claim for 
service connection for a back disability are harmless in 
light of the fact that the veteran's claim to reopen his 
service connection claim is granted, as set forth below.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  VCAA, 
(U.S.C.A.§ 5103A); 66 Fed. Reg. 45,620 (Aug 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159 (2001)).  The 
veteran has not identified any available unobtained evidence 
that might aid his claim.  The Board notes that the veteran 
was afforded hearing before the Board where he was provided 
with an opportunity to present evidence and argument in 
support of his claim in compliance with 38 C.F.R. § 3.103 
(2001) and VCAA.  There are VA examinations and opinions of 
record, to include a VA examination report dated September 
1999 and private medical records from St. Mary of the Plains 
Hospital and Rehabilitation Center.  38 C.F.R. § 3.326(b).  
In this case, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  

The Board notes that VA issued regulations to implement the 
VCAA in August 2001, 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(b), which 
is effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.

New and material evidence

According to the law, if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a veteran 
seeks to reopen a final decision, the first inquiry is 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  
Under 38 C.F.R. § 3.156(A) new and material evidence is 
defined as evidence not previously submitted which bears 
directly and substantially upon the specific manner under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 
38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 
(Fed Cir. 1998).  The Board notes that there has been a 
regulatory change with respect to all claims made on or after 
August 29, 2001.  See 66 Fed. Reg. 45,620 (August 29, 2001) 
(to be codified at 38 C.F.R. § 3.156(a)).  As the veteran 
filed his claim prior to this date, the earlier version of 
the law remains applicable in this case.  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Prinicpi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.  VA may then 
proceed to evaluate the merits of the claim based on all 
evidence of record, but only after ensuring that the duty to 
assist the veteran in developing the facts necessary for his 
claim has been satisfied.  See Elkins v. West, 12 Vet. App 
209 (1999); but see 38 U.S.C.A. § 5103A (eliminates the 
concept of a well-grounded claim).

The veteran filed a claim for service connection of a back 
disability in August 1981.  The evidence associated with the 
claims file at that time included service medical records and 
a report from an October 1981 VA examination.  The service 
medical records showed no disability diagnosed in service or 
any evidence of trauma.  Although, the October 1981 VA 
examination report provided a diagnosis of low back strain by 
history, the veteran indicated that his pain had increased 
only two-to-three years prior.  Moreover, the examiner did 
not relate the veteran's diagnosis to an incident of service.  
The Board observes that the veteran's service connection 
claim for a back disability including lumbar strain and 
osteoporosis, was denied by the RO in a January 1982 rating 
decision on the basis that the evidence did not show that a 
chronic back condition existed in service.  In sum, there was 
evidence of a post service diagnosis, osteoporosis, but there 
was no nexus to service and no chronic back disability in 
service.  The veteran was notified of that decision and his 
appellate rights, but he did not initiate an appeal and that 
rating decision became final.  38 U.S.C.A. § 7105(a)(c).

Subsequently, the veteran filed a claim to reopen his service 
connection claim for a back disability.  The evidence 
submitted in support of the veteran's claim to reopen 
consisted of duplicates of service medical records that had 
previously been reviewed by the RO, which did not constitute 
new evidence.  Additionally, the veteran submitted medical 
records from Dr. Maldonado dated December 1979 that showed 
the veteran was admitted to the hospital with severe low back 
pain going into the right leg and placed on complete bed 
rest.  Although the veteran was diagnosed with a partially 
herniated lower lumbar disc, probably central L4,5 or 
possibly L5-S1, there was no indication that the veteran's 
diagnosis was related to service.  The veteran's claim was 
denied by a rating decision issued in December 1994 on the 
basis that the evidence submitted was not new and material.  
The veteran was notified of that decision and his appellate 
rights, but he did not initiate an appeal and that rating 
decision became final.  38 U.S.C.A. § 7105(a)(c).

In April 1998, the veteran requested that his claim be 
reopened.  The RO denied the veteran's claim to reopen in an 
June 1998 rating decision, on the basis that new and material 
evidence had not been submitted.  The veteran disagreed with 
that decision and initiated a timely appeal.  In June 1999, a 
decision was issued by the Board remanded this matter for 
further development in accordance with the VCAA.   
Accordingly, the matter is back before, the Board.  As there 
is a prior final decision for the claim, the Board is 
required to determine whether new and material evidence has 
been presented before reopening and adjudicating the claim 
for service connection on the merits.  See Barnett v. Brown, 
83 F.3d 1380, 1384 (Fed Cir. 1996).  

The evidence submitted subsequent to the December 1994 RO 
decision denying the veteran's claim to reopen his service 
connection claim for back disability consists of the 
following; a statement made by the veteran submitted in 
November 1997, a statement made by one of the veteran's 
comrades submitted in February 1998, testimony from a hearing 
before the Board in March 1999, private medical records from 
St. Mary's of the Plains Hospital and Rehabilitation Center 
dated November 1997, and a report from a September 1999 VA 
examination.

The Board finds that the report from the veteran's September 
1999 VA examination provides a diagnosis of a current 
disability and which the examiner relates to an injury in 
service.  Moreover, the veteran's statement, the testimony he 
provided at hearing, and the statement made by the veteran's 
comrade indicate the veteran had at least one incident in 
service where he suffered an injury to his back.  The dates 
and descriptions of said statements and testimony are 
corroborated by a June 1968 notation in the veteran's service 
medical records indicating that the veteran complained of low 
back pain after lifting cable.  Taken as a whole, this 
evidence is noncumulative of evidence in the record at the 
time of RO's January 1982 decision and the RO's December 1994 
decision and bears directly and substantially up the 
veteran's specific matter under consideration.  Moreover, the 
newly submitted evidence is so significant that it must be 
considered to fairly decide the merits of the claim.  See 
38 C.F.R. § 3.156(a).  Accordingly, the Board finds the 
evidence that the veteran has submitted is both new and 
material evidence.  Therefore, his service connection claim 
for a back disability is reopened.

As previously set forth, the Board finds that concerning the 
veteran's underlying claim of service connection for a back 
disability the notice and duty to assist requirements of the 
VCAA have been met.

Service connection

Service connection may be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or contracted in 
the line of duty, in active military, naval, or air service.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Thus, to qualify 
for service connection, the veteran must prove existence of a 
disability, and one that has resulted from a disease or 
injury that occurred in the line of duty.  Sanchez-Benitez v. 
Principi, 259 F.3d 1356, 1360-61 (Fed. Cir. 2001).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden cannot be met by 
lay testimony because lay persons are not competent to offer 
medical opinions.  See. Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

As set forth above, the evidence contained in the veteran's 
claim file at the time of the RO's January 1982 decision 
included service medical records and an October 1981 VA 
examination report.  The veteran's service medical records 
indicated that the veteran had complaints of low back pain in 
June 1968 that began after lifting cable.  Treatment notes 
from May 1969 show that the veteran had complaints of back 
pain.  The treatment notes indicate that there were no 
significant x-ray findings.  A radiograph report from May 
1969 contained a notation of slight spurring at L-3, 
indicating an old injury.  The veteran's January 1971 
separation examination did not reflect any abnormalities or 
disabilities related to the veteran's back.

The report from the veteran's October 1981 VA examination 
shows the veteran provided a history of having a dull pain in 
his back since injuring it in service and that his pain had 
increased over the past two-to-three years.  The veteran 
indicated the pain was located in the left lower lumbar area 
with occasional pain in the left hip going down the lateral 
aspect of the thigh and into his knee.  The veteran was 
diagnosed with low back strain by history.  

As set forth above, the additional evidence submitted at the 
time of the RO's December 1994 denial of the veteran's claim 
to reopen included medical records from Dr. Maldonado dated 
December 1979.  Dr. Maldonado's records showed that the 
veteran was admitted to the hospital with severe low back 
pain going into the right leg and placed on complete bed 
rest.  Dr. Maldonado's show that the veteran's pain 
diminished after one week of treatment but notes that he was 
still not completely well.  The veteran was diagnosed with a 
partially herniated lower lumbar disc, probably central L4,5 
or possibly L5-S1.

The veteran's statement, submitted in November 1997, the 
statement made by the veteran's comrade, submitted in 
February 1998, and the testimony provided by the veteran at 
the hearing held before the Board in March 1999 each provide 
an account of the veteran injuring his back in service as a 
result of falling into a hole while repairing lines of 
communication by running cable from one of the outposts to 
the command post.  The statement made by the veteran's 
comrade indicates that he assisted the veteran in seeking 
medical help and that he observed that the veteran was in 
pain.  The veteran testified that he hurt is back again while 
stationed at Fort Carson and again sought medical treatment.  
The veteran's testimony also indicates that after service he 
continued to hurt his back while working, and was first 
treated after service for his back by Dr. Maldonado in 1973.  

Medical records from St. Mary of the Plains Hospital and 
Rehabilitation Center dated November 1997 reveal that the 
veteran presented with complaints of low back pain radiating 
from his back through his right buttock, lateral thigh, and 
into the right ankle after falling at work approximately five 
weeks earlier.  A computerized tomography scan and MRI 
revealed a disc herniation at the L5-S1 level with some 
compression of the right S1 nerve root.  The veteran 
underwent a right L5-S1 microdiskectomy.

A September 1999 VA examination indicated that the veteran 
claim file was reviewed.  The veteran provided a history of 
having injured his back while on active duty in 1968.  The 
veteran was provided a diagnosis of residuals of a lumbar 
laminectomy.  The examiner commented that based on the 
veteran's history he has residuals of a lumbar laminectomy 
that is presumably related to the injury sustained in 
service.  

The Board has thoroughly reviewed the evidence of record, and 
finds that there is competent medical evidence linking the 
veteran's back disability to service.  The statements made by 
the veteran and the veteran's comrade indicate that the 
veteran did have an incident in service that is corroborated 
by treatment noted contained in the veteran's service medical 
records.  However, the Board is most persuaded by the opinion 
of the examiner set forth in the September 1999 VA 
examination report indicating that the veteran's current 
condition is related to the injury sustained in service.  

In reaching that determination, the service records contain a 
conflict.  Although there was one interpretation of normal x-
ray findings, the actual radiograph report disclosed spurring 
of the lumbar spine.  The October 1981 VA x-ray findings 
disclosed osteoporosis and lipping of the lumbar spine.  The 
Board is unable to concluded that the post service findings 
are unrelated to the in service spurring.  Therefore, service 
connection for residuals of a lumbar laminectomy is granted. 


ORDER

New and material evidence has been submitted to reopen a 
claim for service connection of residual of a lumbar 
laminectomy.

Service connection for residuals of lumbar laminectomy is 
granted.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

